CONCURRING OPINION
Cole, Judge:
This case was heard .and submitted before a single' member of this court on circuit under statutory authorization issued by the chief judge to hear or to hear and determine the case (28 U. S. C., 1946 ed., Supp. III, § 254).
My views set forth in Geo. S. Bush & Co., Inc., et al. v. United States, 22 Cust. Ct. 158, C. D. 1175, questioning the jurisdiction of the-division to decide a case similar to these proceedings, continue as the-minority expression from the division. Under the practice and pro--*151cedure of the court and the rules applicable thereto, much litigation before the court is dependent upon my participation in a decision of the same. Adhering, however, to my views expressed in the Bush case, supra, but for the purpose of expediting the work of the court I am joining my colleagues in the disposition of this case, arid concur in the opinion and judgment attached thereto.